Citation Nr: 0003113	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  95-17 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
improved pension benefits, in an amount currently calculated 
as $8,740.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active service during the Vietnam Era.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an unfavorable determination by the Committee 
on Waivers (Committee) at the Houston Regional Office (RO) of 
the Department of Veterans Affairs (VA).  


REMAND

The RO has calculated that the appellant was overpaid 
improved pension benefits in the amount of either $8,740 or 
$8,167 (no explanation for this discrepancy is of record) due 
to his failure to timely report his wife's receipt of 
countable income in the form of wages from employment from 
the date of their marriage in October 1991.  Yet, the 
appellant does not agree with the RO calculation of his 
indebtedness; instead, he submitted evidence concerning the 
amount of wages paid to his wife by her employer (AMI) from 
October 1991 to March 1994, as well as a lump-sum payment of 
$61.20 in April 1995, stating that this new information 
should either reduce or eliminate the overpayment herein at 
issue.  (See VA Forms 21-4138 dated in March and August 1995, 
and VA Form 9, dated in June 1995.)  

It would appear that the appellant is directly disputing the 
amount of the overpayment assessed against him, and the RO 
must respond to these contentions before any further action 
on the waiver request would be appropriate.  See Shaper v. 
Derwinski, 1 Vet. App. 430 (1991).  The RO must also clearly 
and unambiguously specify the amount of the overpayment 
assessed against the appellant and fully explain how that 
amount was calculated.  At the present time, none of these 
requirements have been satisfied by the RO.  

The appellant has also questioned the amount of his pension 
benefits being withheld in recoupment of this overpayment.  
In this connection, the attention of the RO is directed to 
the decision by the U. S. Court of Appeals for Veterans 
Claims (the Court) in Narron v. West, No. 98-150 (U.S. Vet. 
App. Dec. 9, 1999) (the issue of waiver, if timely raised, 
must be addressed as a condition precedent to recoupment of 
the debt by VA; and it is prejudicial error when VA fails to 
discontinue recoupment pending disposition of a waiver 
request.)  

In February 1995, the Committee denied the appellant's waiver 
request on the grounds of bad faith on his part.  See 
38 C.F.R. §§ 1.963, 1.965 (1999).  However, the Committee did 
not discuss the facts which led to this determination or 
otherwise justify the finding of bad faith on the appellant's 
part.  In particular, the Committee did not make the factual 
finding concerning the appellant's intentions which is 
required under 38 C.F.R. § 1.965(b)(2) in order to justify a 
legal conclusion of bad faith.  Furthermore, the statement of 
the case issued to the appellant in May 1995 does not discuss 
bad faith at all and mentions only one or two of the 
equitable factors found to exist in this case-information 
which is irrelevant if the waiver request is to be denied on 
the grounds of bad faith.  38 C.F.R. § 1.963(a).  On the 
other hand, if the Committee intends to deny the waiver 
request on equitable grounds, the Court requires that it 
fully discuss all six equitable factors listed at 38 C.F.R. 
§ 1.965(a).  See Ridings v, Brown, 6 Vet. App. 544 (1994).  

Accordingly, this appeal is remanded for the following 
further action:  

1.  The RO should immediately review the 
propriety of recouping the appellant's 
current overpayment under the guidelines 
set out in Narron, No. 98-150, slip op. 
at 6-9 (U.S. Vet. App. Dec. 9, 1999).  

2.  The RO should obtain and incorporate 
into the claims file copies of all 
relevant correspondence and evidence 
relating to the current overpayment 
(including correspondence to and from the 
VA Debt Management Center in St. Paul) 
which is not protected Federal Income Tax 
information.  Protected information must 
be kept only in the Income Verification 
Match (IVM) file.  

3.  The RO should review the income 
information provided by the appellant; 
seek any appropriate additional 
information; then, recalculate the 
amount, if any, by which he is indebted 
to the Government because of his failure 
to timely report his wife's receipt of 
countable earned income, beginning on the 
October 1991 date of their marriage.  
These calculations, and the underlying 
factual basis for them, should be 
incorporated into the proper VA file.  In 
making these calculations, the RO should 
preferably use only the verified income 
information provided by the appellant, 
such as the letters from AMI, dated on 
June 9 and June 14, 1995.  Reference 
should not be made to protected income 
tax information contained in the IVM file 
unless unavoidable and only after 
appropriate steps are taken to verify the 
income information with the appellant; 
all proper safeguards for this protected 
information must be employed.  (See M21-
1, Part IV, Ch. 31.)  

4.  If the appellant is found to be 
properly indebted to the Government due 
to his failure to timely report his 
wife's receipt of earned income, 
beginning in October 1991, then the 
Committee should readjudicate his waiver 
request after undertaking any further 
evidentiary development which is 
appropriate.  The Committee must either 
justify a continued finding of bad faith 
on the appellant's part, or it must fully 
discuss all six equitable factors listed 
at 38 C.F.R. § 1.965.  See Ridings, 
6 Vet. App. 544 (1994).  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action unless he is so informed, but he may furnish 
additional evidence and/or argument on the remanded matters 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Board observes in connection with this case that the 
Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order, and it imposes on VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




